UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA F I L E D

) NOV 1 5 2011
Joel Jockton Beavers ) C|erk,. U.S. District and
) bankruptcy Courts
Plaintiff, )
)
v. § C1v1l Action No. ij 
Henderson Hill et al. , )
)
Defendants. )
)
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff’s pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule S(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tl`sch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) ofthe Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Cl`ralsky v. C]A, 355
F.3d 661, 668-71 (D.C. Cir. 2()04). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Calzfano, 75

F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff, a District of Columbia resident, sues two attorneys for at least the third time in
this Court. See Beavers v. Watrers, No. 10-1120 (D.D.C. June 30, 2010), Mem. Op. at 1 (noting,
in dismissing for lack of subject matter jurisdiction, that plaintiff’ s previous complaint was
dismissed for the same reason), Plaintiff alleges only that "[t]his case was found to be untrue and
was overturned the full sentence was served," and he seeks $9.9 million in damages. Compl. at
l. Plaintiff has not stated a basis for federal court jurisdiction and the sparse allegations provide
no notice of a claim. 1n fact, the allegations "constitute the sort of patently insubstantial claims"
that deprive the Court of subject matter jurisdiction. T00ley v. Napolitano, 586 F.3d 1006, 1010
(D.C. Cir. 2009); see Cala’well v. Kagan, 777 F. Supp.2d 177, 178 (D.D.C. 2011) ("A district
court lacks subject matter jurisdiction when the complaint ‘is patently insubstantial, presenting
no federal question suitable for decision.' ") (quoting Tooley, 586 F.3d at 1009). A separate

Order accompanies this Memorandum Opinion.

//L Unit'ed States District Judge
Date: November 2 , 2011